Citation Nr: 1145949	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-08 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than September 1, 2006, for the award of additional pension benefits for a dependent spouse, for accrued purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from July 1974 to November 1975.  He died in late 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Offices (RO), in Buffalo, New York.


FINDINGS OF FACT

1.  The Veteran's original Application for Compensation and/or Pension was received in June 2004.  The Veteran indicated that he was divorced.

2.  On October [redacted], 2004, the Veteran and the appellant were married.

3.  By rating action dated in January 2005, the Veteran was awarded entitlement to nonservice-connected pension benefits.

4.  On August 14, 2006, the RO received a Declaration of Status of Dependents (VA Form 21-686c) indicating that the Veteran was married to the appellant; providing the date of marriage and the appellant's Social Security number.

5.  In October 2006, the Veteran submitted an Improved Pension Eligibility Verification Report (VA Form 21-0516-1); providing additional information regarding the appellant.

6.  In October 2006, the Veteran also submitted a letter to the RO which, in pertinent part, indicated that he first called the RO to report his marriage in February 2005, but was told to call back after she had acquired a Social Security number.

7.  The Veteran died in late 2006.

8.  In December 2006, the appellant submitted an Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse (VA Form 21-534).

9.  In June 2007, the RO awarded the appellant entitlement to the Veteran's month of death check for December 2006, and improved death pension, from January 1, 2007.

10.  In July 2007, the appellant submitted a notice of disagreement as to the June 2007 decision regarding improved death pension benefits, asserting that the Veteran had notified VA of his marriage by telephone in February 2005, and that she should be awarded an earlier effective date for her accrued benefits.


CONCLUSION OF LAW

The criteria for an effective date prior to September 1, 2006, for additional disability pension benefits for the Veteran's dependent spouse have not been met.  38 U.S.C.A. §§ 101(3), 5110, 5111, 5121 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.400, 3.401 (b), 3.402 (2011).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered whether the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), is applicable to this claim.  The Board finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Accordingly, there is no further need to discuss the VCAA duties.  The Board finds no prejudice toward the appellant in proceeding with the adjudication of her claim.  

Earlier Effective Date

The appellant seeks entitlement to an effective date earlier than September 1, 2006, for the award of additional pension benefits for a dependent spouse, for accrued purposes.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  

The effective date of an award of death pension for which application is received within one year from the date of death shall be the first day of the month in which the death occurred.  38 U.S.C.A. § 5110(d).  The effective date of an award of benefits to a surviving spouse shall be the date the claim is filed.  See 38 U.S.C.A. § 5110(k).  The effective date of the award of any benefit or increase by reason of marriage shall be the date of that event if proof is received by VA within a year from the date of marriage.  See 38 U.S.C.A. § 5110(n).

Regarding additional pension for dependents, the effective date will be the latest of the following dates: (1) Date of claim. This term means the following, listed in their order of applicability: (i) Date of Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise (ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of the VA request.  (2) Date dependency arises.  (3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action.  (4) Date of commencement of Veteran's award.  38 C.F.R. § 3.401(b).

Regarding "establishing entitlement to a higher rate of pension, compensation, or dependency and indemnity compensation based on the existence of a dependent, VA will require evidence which satisfies the requirements of § 3.204."  38 CFR § 3.213(a).  VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, provided that the statement contains the date (month and year) and place of the event, the full name and relationship of the other person to the claimant, and the Social Security number of any dependent on whose behalf he or she is seeking benefits.  See 38 CFR §§ 3.204, 3.216 (2011).

Additionally, any person who applies for or receives any pension benefit shall, as a condition for receipt or continued receipt of benefits, furnish VA upon request with the Social Security number of any dependent or beneficiary on whose behalf, or based upon whom, benefits are sought or received.  However, no one shall be required to furnish a Social Security number for any person to whom none has been assigned.  Benefits will be terminated if a beneficiary fails to furnish VA with his or her Social Security number or the Social Security number of any dependent or beneficiary on whose behalf, or based upon whom, benefits are sought or received, within 60 days from the date the beneficiary is requested to furnish the Social Security number.  See 38 C.F.R. § 3.216.

In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has found that while acceptance of a claimant's written statement may be evidence of the existence of a dependent, it is only acceptable when it contains specific, required information.  See McColley v. West, 13 Vet. App. 553, 557 (2000).

In her July 2007 notice of disagreement, the appellant contends the Veteran had notified VA of his marriage by telephone in February 2005, and that she should be awarded an earlier effective date for her accrued benefits.  In correspondence accepted in lieu of a substantive appeal received in March 2008, she asserted that benefits should be awarded as early as that date of the Veteran's discharge from service in 1974.

A review of the Veteran's claims file reveals that in his original Application for Compensation and/or Pension received in June 2004, he indicated that he was divorced.  By rating action dated in January 2005, the Veteran was awarded entitlement to nonservice-connected pension benefits.

In an August 14, 2006, VA Form 21-686c, the RO was notified that the Veteran married the appellant on October [redacted], 2004; providing the appellant's Social Security number.  In an October 2006, VA Form 21-0516-1, the Veteran provided the RO with additional information regarding the appellant.

A letter from the Veteran dated in October 2006, shows that he indicated that he had first called the RO to report his marriage in February 2005, but had been told to call back after she had acquired a Social Security number.
The law provides that the effective date of an award of additional pension for a dependent spouse may be the date of marriage if VA is notified of the event within one year of such marriage.  However, in this case, the Veteran was married to the appellant on October [redacted], 2004, and there is no evidence of record of such notification until August 14, 2006.  While no one shall be required to furnish a Social Security number for any person to whom none has been assigned, there is still no evidence of record beyond the October 2006 assertion of the Veteran that he notified the RO of his marriage to the appellant prior to August 14, 2006.  In this regard, a claimant's mere statement that he provided VA with information is insufficient for that purpose.  See Fithian v. Shinseki, 24 Vet. App. 146, 151 (2010).  See also Redding v. West, 13 Vet. App. 512, 515 (2000) (appellant's assertions of submission is insufficient to rebut the presumption that the RO did not receive her power of attorney).  

Although the appellant maintains that the Veteran had submitted the required information, there is no record in the claims file that such communication had been received by VA.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The appellant has submitted no evidence which rebuts this presumption of regularity.  As such, the earliest effective date for the payment of the appellant's accrued benefits is the first month following the date of receipt of the Veteran's August 14, 2006, VA Form 21-686c.  Thus, the currently assigned effective date of September 1, 2006, is appropriate.
As to the appellant's March 2008 assertion that the benefits should be awarded as early as that date of the Veteran's discharge from service in 1974, the Board notes that the effective date of an award based on an original claim for compensation or  pension shall not be earlier than the date of receipt of the claim.  While the Veteran was separated from service in 1974, a review of his claims file reveals that he first submitted a claim for VA benefits in June 2004.  There is no evidence of record that the Veteran submitted a claim of any kind with VA prior to that date.  As such, there is no basis on which to award an effective date earlier than assigned for the  award of additional pension benefits for a dependent spouse, for accrued purposes.

The law is dispositive of the outcome of this case.  As a matter of law, there is no entitlement to an effective date prior to September 1, 2006, for the award of additional pension benefits for a dependent spouse, for accrued purposes, and the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date earlier than September 1, 2006, for the award of additional pension benefits for a dependent spouse, for accrued purposes, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


